Walker, J., dissenting. I am unable to concur in the opinion of the majority of the court, in this case. I understand it to be an inflexible rule of pleading, that an indictment should be so certain as to fully apprise the defendant of the specific offense for which he is required to answer. I think this indictment fails in this respect, as it nowhere states with whom defendant played, the kind of game he played, or the person with whom he bet the money. I am unable to perceive how the defendant is notified, so as to be able to make Ms defense. Under tMs indictment evidence may be received of any game defendant may have played with cards within the statute of limitations, with any person, or at any particular game ; and which offense he was required to answer, he could not, from the indictment, determine. For these reasons I am of the opinion that the indictment should have been quashed. Judgment affirmed.